GLADNEY, Judge.
The plaintiff, Anthony Bass Lumber Company, instituted this suit against Marquette Casualty Company, the insurer of a motor vehicle involved in a highway accident on March 17, 1952, in which plaintiff’s truck was damaged in a collision with a dump truck owned and operated by the Louisiana Department of Highways. The *339claim is one simply for property damage in the sum of $2,215.19. The pleadings and evidence contained in the record clearly show the suit involves an amount in excess of the appellate jurisdiction of this court. Article VII, Section 10, Constitution of Louisiana.
For the foregoing reason the appeal is ordered transferred to the Honorable the Supreme Court of Louisiana and plaintiff is allowed sixty days from the final date of this judgment in which to perfect an appeal by filing the transcript in said court, otherwise the appeal shall be considered as dismissed. Plaintiff-appellant to pay the cost of this appeal. All other costs shall await a final determination of the cause.